Citation Nr: 0505516	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veteran's Affairs.  


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel







INTRODUCTION

The appellant had active service from June 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.


FINDING OF FACT

The preponderance of the competent evidence indicates that 
the veteran's bilateral hearing loss disorder was not 
incurred or aggravated during the veteran's military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred bilateral hearing 
loss as a result of active military service.  Prior to 
proceeding with an examination of the merits of the claim, 
the Board must first determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The appellant's claim was received in April 2003.  In 
specific compliance with Quartuccio, the veteran was advised 
of the evidence that would substantiate his claim, and the 
responsibility for obtaining it, by letters dated in April 
and August 2003.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The claim was denied in December 2003, after the 
appellant was advised in accordance with the VCAA.

The record also reflects that the veteran was provided with a 
copy of the original rating decision dated in December 2003, 
setting forth the general requirements of the applicable law 
pertaining to the establishment of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in February 2004, as well as in a Supplemental 
Statement of the Case dated in March 2004.  The appellant has 
not indicated that any further evidence is outstanding.


Given these matters of record, all available evidence towards 
substantiation of the claim has been obtained.  38 U.S.C.A § 
5103(b).  VA has made reasonable efforts to identify and 
obtain relevant records in support of the claim.  38 
U.S.C.A.§ 5103A (a),(b),(c).  VA also attempted to conduct 
medical inquiry in an effort to substantiate the veteran's 
claim.  38 U.S.C.A.§ 5103A (d).  

Although the appellant was scheduled for a VA audiological 
examination to be conducted in September 2003, he failed to 
report and the record does not reflect that the appellant 
requested rescheduling or explained his absence.  In this 
regard, the  law provides in substance that when entitlement 
to a benefit cannot be established without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record. When the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b) (2004).

Notwithstanding the appellant's failure to report for the 
examination, the RO caused the appellant's VA claims folder, 
including his service medical records, to be  reviewed by a 
qualified physician to ascertain whether his hearing loss 
could be linked to his military service.  The physician's 
report is of record.  

Although the appellant contends in his substantive appeal 
that the VA physician's report did not comply with applicable 
law, the record does not support his mere allegation.  
Indeed, the appellant is hard-pressed to so argue, given his 
failure to comply with VA's request to him to report for a VA 
medical examination.  While the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C.A. 
§  5107(a). 
  


Thus, VA has done everything reasonably possible to assist 
the appellant.  In the circumstances of this case, additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the appellant has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.


The Merits of the Claim

As noted, the appellant contends that bilateral hearing loss, 
which was diagnosed in March 2003, was incurred as a result 
of his active military service from June 1965 to December 
1968.  Having carefully considered the appellant's claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  


As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).
 
In this matter, although the appellant is diagnosed as having 
bilateral hearing loss, the preponderance of the informed 
medical evidence indicates that it is not related to any 
incident of military service.  

The record indicates that the appellant underwent an 
enlistment physical examination in June 1965.  In a Report of 
Medical History executed pursuant to the examination, the 
appellant represented that he had no current ear, nose, or 
throat troubles, or history of these troubles.  In a Report 
of Medical Examination executed the same day, an examiner 
found the appellant's hearing to be normal.  As part of the 
examination, an audiometric examination was conducted, which 
resulted in the following findings of pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
-
0
LEFT
-5
5
0
-
0

In October 1968, the appellant underwent his separation 
physical examination which found no abnormalities related to 
his hearing acuity or to his ears.  As part of the separation 
physical examination, an audiometric examination was 
conducted, which resulted in the following findings:  




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
20
15
20
25
25
19
LEFT 
20
20
15
25
25
21


In March 2003 the appellant underwent a private audiological 
examination, conducted by C.A.F., M.C.D., with the following 
results:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
25
20
25
45
50
33
LEFT 
20
30
30
45
55
36

In both his forwarding letter and in subsequent 
correspondence, C.A.F. advised the appellant that based upon 
the appellant's reported history of "being exposed to the 
noise of rifles and jet engines while serving on a flight 
line in the military during the mid-1960's" it was "quite 
likely that this was the beginning" of the appellant's 
hearing loss.  

There is no indication that C.A.F. was aware of the 
appellant's military service history, in particular of the 
appellant's military occupational specialty of "material 
facility specialist," which according to military 
authorities was that of a civilian "stock clerk."  There is 
also no indication of record that C.A.F. was aware of the 
appellant's pre- and post- service hearing acuity, as is 
reported above.  

As noted, in response to the appellant's claim, the RO 
scheduled a VA-administered audiology examination for 
September 2003.  The appellant failed to appear for this 
examination.  Subsequently, the RO submitted the appellant's 
claims file to the Chief of Audiology of a VA Medical Center.  
The RO requested, in relevant part, that the physician review 
the appellant's claims file and determine whether the 
appellant's hearing loss and tinnitus - also then under 
review as to service connection, was related to active 
service.  

After a review of the appellant's claims file, including the 
appellant's service medical records, the VA physician 
concluded that he was unable to ascertain whether the 
appellant's tinnitus was related to military noise exposure, 
but that it was not likely the appellant's current hearing 
loss is due to military noise exposure.      

Based upon the report of C.A.F. that tinnitus was caused by 
military service, and the inability of the VA physician to 
conclude otherwise, service connection for the disorder was 
granted in the December 2003 rating decision.   

For VA purposes, hearing disabilities are determined using 
criteria provided under 38 C.F.R. § 3.385 (2004).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2004).    

Because the private audiology examination confirms that the 
appellant has a current bilateral hearing loss disability 
under 38 C.F.R. § 3.385, the first element of Hickson is 
established.

However, the preponderance of the informed - and therefore 
more probative evidence indicates that the appellant's 
bilateral hearing disorder was not caused by any incident of 
military service, and the claim as to tinnitus fails on this 
basis.  

As noted, the opinion of C.A.F. is apparently not fully 
informed, as there is no indication that he was aware of the 
appellant's service medical history.  Critical to this 
determination, the service medical records available to the 
VA medical reviewer show no complaints, treatment or 
diagnosis of any disorder for bilateral hearing loss, nor is 
there any suggestion in the medical records that the 
appellant's claimed injury began in service.  

The October 1968 separation examination does not indicate any 
problems with the appellant's hearing.  In addition, the 
audiometric examination performed then indicated that 
appellant's hearing acuity was at normal levels for VA 
purposes.  Indeed, at the time of separation, the appellant's 
"PULHES" physical profile, including his hearing acuity was 
noted to be:


Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

There is no fundamental contradiction in the finding that the 
appellant's tinnitus, as opposed to his bilateral hearing 
loss, was incurred in service.  Because the VA examiner had 
for review the appellant's service medical records and is on 
the face of his report a competent medical examiner, he 
apparently is both medically qualified and aware of the 
relevant facts of record as to hearing loss.  Such is opposed 
to the observation of C.A.F., whose opinion has no apparent 
basis of record.  

Stated alternatively, the VA examiner's opinion was rendered 
with the benefit of critical factual information.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996).  It has been 
repeatedly observed in the law that while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion - 
i.e., the physician cannot competently report facts to which 
he was not a witness.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].    

In particular, C.A.F., is not competent to opine on the level 
of in-service noise exposure sustained by the appellant. 

Accordingly, the Board places far greater weight of probative 
value on the clinical findings and medical nexus opinion 
established in the October 2003 VA examination report.  The 
report was generated with a specific view towards 
ascertaining whether the appellant's hearing impairment was a 
result of any incident of his military service, and was 
accompanied by a review of all of the evidence of record.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

In summary, as the preponderance of the informed, and 
therefore more probative evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



                 
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


